Exhibit 10.6

 

Schedule to Stock Option Agreement Under Huttig Building Products, Inc.

1999 Stock Incentive Plan

 

        Option Holder   Number Of Shares   Exercise Price   Date of Grant
R. S. Evans   100,000   $ 4.290 per share   January 24, 2000 Michael A. Lupo  
100,000   $ 7.230 per share   April 24, 2004 Carl A. Liliequist   39,000   $
4.290 per share   January 24, 2000 Carl A. Liliequist   29,400   $ 4.300 per
share   January 22, 2001 Carl A. Liliequist   25,000   $ 7.230 per share   April
24, 2004 Thomas S. McHugh   15,000   $ 4.400 per share   May 1, 2000 Thomas S.
McHugh   13,500   $ 4.340 per share   January 22, 2001 Jon P. Vrabely   10,000  
$ 7.230 per share   April 24, 2004